Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group III (Claims 6-7), without traverse, in the reply filed on 29 October 2021 is acknowledged.  
Claims 1-5 and 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups I, II, IV and V, there being no allowable generic or linking claim. Election was made without traverse, in the timely reply to the Restriction/Election Office Action mailed 14 September 2021, filed on 29 October 2021.

Status of Claims
Claims 1-5 and 8-11 show incorrect status identifiers. Applicant is reminded that claims 1-5 and 8-11 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 

Claims 1-11 are pending.

	Claims 6-7 are rejected.

Priority
It is noted that Applicant has not claimed benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c). 
Therefore, the effective filing date of claims 6 and 7 is the filing date of this application, 26 November 2019.

Information Disclosure Statement
It is noted that Applicant has not filed an information disclosure statement.

Drawings
The drawings were received on 26 November 2019.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:

MPEP 608.01 (b)(I)(B)) states, in part: The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art…Where applicable, the abstract should include the following:...; (5) if a process, the steps.

The abstract reads: “The present invention provides an Actinidia chinensis Planch ferment and the use thereof in a composition for increasing the antioxidant activity,…, and increasing the gastrointestinal flora diversity. The Actinidia chinensis Planch ferment can increase the normal function of the gastrointestinal tract, maintain the normal function of the immune system, delay the progression of chronic diseases and aging, and increase the gastrointestinal digestive function to achieve the maintaining of the normal function of the intestinal tract…”

The sentence in bold refers to purported merits or speculative applications of the method and should be removed.

The abstract reads: “…The Actinidia chinensis Planch ferment is prepared by fermenting the Actinidia chinensis Planch extracts to yeast, lactic acid bacteria and acetic acid bacteria for the three-staged fermentation”, which should read: “…The Actinidia chinensis Planch ferment is prepared by fermenting the Actinidia chinensis Planch extracts with yeast, lactic acid bacteria and acetic acid bacteria in a three-staged fermentation.” Other language will be considered.
Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6-7 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 6 recites: “A method of increasing an antioxidant activity and an anti-glycation activity,…”
Claim 7 recites: “…, wherein the increasing an antioxidant activity is to increase an activity of superoxide dismutase or to increase a total amount of polyphenol.”

However, it is not clear what constitutes ‘increasing’ activity, because there is no indication what the activity/activities are compared to so as to be able to measure an increase in both antioxidant activity and anti-glycation activity, as well as the activity of superoxide dismutase or total amount of polyphenol. That is, one of ordinary skill in the art would not be able to determine if measured activity values exhibit ‘increasing’ activity levels.
The term “increasing” is a relative term which renders the claim indefinite. The term ‘increasing’ is not defined by the claim. The specification recites: “…in order to compare whether the total amount of pilyphemol [sic] in the Actinidia chinensis Planch ferment of the present invention is higher than that in the unfermented extract,…” (originally-filed specification, pg. 9, para. [0028]). That is, for the specific measurement of amount of polyphenol, ‘increasing’ is determined by comparing to unfermented extract. 
The claim could be written to include comparison language; e.g., wherein the increasing of…activities or amount is determined by comparing to…, or other comparative language.
For the purpose of compact prosecution, the claim will be interpreted to mean that an increase in antioxidant activity, anti-glycation activity, superoxide dismutase activity or amount of polyphenols may be determined by any comparison method, including those shown in the prior art which establish increased levels of the various activities in an A. chinensis ferment.  
Prior art will be applied according to this interpretation.
	
35 U.S.C. § 112(b)
Claims 6-7 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6-7 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 7 recites: “…, wherein the increasing an antioxidant activity is to increase…or to increase a total amount of polyphenol.”

However, it is not clear whether the total amount of polyphenol includes one type of polyphenol compound or whether it includes specific types of polyphenol compounds.
The specification recites: “…, in order to compare whether the total amount of pilyphemol [sic] in the Actinidia chinensis Planch ferment of the present invention is higher than that in the unfermented extract, the Folin-Ciocalteu colorimetric assay was used to determine the total amount of polyphenol. The assay utilizes phosphomolybdic acid in the reagent to quantify the total amount of polyphenol,…phosphomolybdic acid would be reduced…to form a blue compound, and the depth of the blue compound is positively correlated with the total amount of polyphenol” (pg. 9, para. [0028]). That is, it appears that the test reagent does not discriminate between different types of polyphenol compounds, but measures total polyphenol content or the total amount of polyphenol (or polyphenolic) compounds in the Actinidia chinensis Planch ferment.	For example, the claim could read: …to increase (the) total polyphenol content in the Actinidia chinensis Planch ferment  or …to increase (a/the) total amount of (polyphenol/polyphenolic) compounds in the Actinidia chinensis Planch ferment. Other language will be considered.
For the purpose of compact prosecution, the claim will be interpreted to mean that any and all types of polyphenol/polyphenolic compounds which increase in amount in any Actinidia chinensis Planch ferment will be considered to be prior art.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. §103 as being unpatentable over Ma et al. ((2019 Jan. 16) Food Funct. 10: 1317-1329) in view of Ansell et al. (U.S. Patent Application Publication No. 2017/0326190 A1), Lee et al. ((2011) J. Korean Soc. Appl. Biol. Chem. 54(3): 460-467), and Kuda et al. ((2016) Food Chem. 192: 1109-1115). 

Ma et al. addresses some of the limitations of claim 6, and the limitations of claim 7.
Regarding claim 6, Ma et al. shows the nutritional properties and biological activities of kiwifruit and their different products made from the same raw kiwifruit (pg. 1317, Abstract). Four kiwifruit varieties, including two varieties of  Actinidia chinensis named Hongyang and Huayou (yellow flesh), were investigated (pg. 1318, column 1, last para.). Five popular kiwifruit products in China were prepared using these varieties, namely kiwifruit juice, vinegar, dried slices, jam and wine (pg. 1318, column 2, lines 4-7). The fermentation products wine and vinegar showed a similar nutritional composition that were present in higher concentration than in juice (pg. 1317, Abstract [Claim 6- Actinidia chinensis ferment]).
The antioxidant activities in kiwifruit and their products were detected using four methods (DPPH, ABTS, ORAC, FRAP) (Fig. 4) (pg. 1325, column 1, para. 2 and pg. 1324, Fig. 4). After processing, wine showed a higher antioxidant activity than kiwifruit for the ORAC method. Jam showed a lower activity than the other three liquid kiwifruit products, which was primarily due to the Vc (vitamin C) and polyphenol contents in the food products (pg. 1325, column 1, para. 2 thru column 2, lines 1-7). Figure 4(A) shows that (fermented) wine had a significantly increased level of antioxidant activity vs (unfermented) juice (extract), dried slices, and jam for the A. chinensis variety Huayou, when measured using the DPPH assay (pg. 1324, Fig. 4 (A) [Claim 6-  A method of increasing an antioxidant activity]).
Regarding claim 7, the polyphenol composition was investigated by detecting 16 phenolic compounds, and the results are shown in Figure 3. The highest content of the polyphenol compound (±)-catechin was detected in the A. chinensis varieties (Hongyang and Huayou). Hongyang demonstrated the highest amount of L-epicatechin (pg. 1322, column 2, para. 1; and pg. 1323, Fig. 3). The L-epicatechin content increased after the kiwifruit was processed into wine. This was probably due to the fermentation process, which could influence the polyphenol contents by the metabolism of Saccharomyces cerevisiae (pg. 1324, column 1, lines 8-12). Figure 3 shows that the polyphenols (±)-catechin, L-epicatechin, rutin, chlorogenic acid, caffeic acid, ferulic acid, p-coumaric acid, gallic acid, salicylic acid, and vanillic acid were all increased (the majority of them to significant levels) in the (fermented) wine vs the (unfermented) juice, both prepared from Huayou kiwi fruit (pg. 1323, Fig. 3 [Claim 7- the increasing an antioxidant activity is to increase a total amount of polyphenol]).
	Compare to Applicant’s working examples in which a water extract of Actinidia chinensis Planch is compared to a fermented extract of A. chinensis Planch, S. cerevisiae having been used in the fermentation process (originally-filed specification, pg. 6, para. [0025] thru pg. 7, cont. para. [0025]; and Fig. 1).

	Ma et al. does not show: 1) Actinidia chinensis Planch [Claim 6]; 2) administering to a subject in need thereof an effective amount of the Actinidia chinensis Planch ferment [Claim 6]; and 3) increasing anti-glycation activity [Claim 6].

	Ansell et al. addresses some of the limitations of claim 6.
	Ansell et al. shows compositions from gold kiwifruit, and methods of using such compositions, including methods of treating disorders of the gastrointestinal system (pg. 1, para. [0002] [nexus to Ma et al.] [Actinidia chinensis compositions or products]). Gold3 gold kiwifruit powder was incubated in a test tube inoculated with mixed microbiota from a single fecal donor. The tubes were incubated at 37oC and samples periodically removed (pg. 15, para. [0244] thru [0245] [nexus to Ma et al.] [an Actinidia chinensis Planch ferment]).
Regarding claim 6, “Gold3” refers to a particular variety of gold kiwifruit also known as ‘Zesy2000’. The botanical name for Gold3 gold kiwifruit is Actinidia chinensis Planch (pg. 5, para. [0138] [Claim 6- Actinidia chinensis Planch] [nexus to Ma et al.] [yellow flesh variety Huayou]).
The described invention comprises a method of preparing a kiwifruit composition, comprising obtaining a kiwifruit puree and drying to produce a powder (pg. 2, para. [0016] thru [0019]). The composition is administered by enteral, oral or rectal administration (pg. 3, para. [0088]). The Gold3 gold kiwifruit powder includes beneficial ingredients that are useful for maintaining the health of the digestive system, as well as treating digestive problems and/or gastrointestinal disorders (pg. 9, para. [0190]). The composition may be prepared in powdered
form, for example, a lyophilized powder, or in any other suitable dosage form (pg. 7, para. [0166]). The appropriate dosage and dosage form will be readily determined by a person of skill in the art (pg. 12, para. [0214] [Claim 6- comprising administering to a subject in need thereof an effective amount of the Actinidia chinensis Planch composition]).
	Compare to Applicant’s intended use for the claimed method which is to improve the antioxidant activity of the gastrointestinal tract, increasing the function of the gastrointestinal tract, and maintaining the normal operation of gastrointestinal tract function (spec., pg. 9, para. [0027]).

	Lee et al. and Kuda et al. provide motivation for expecting that the Actinidia chinensis Planch ferment, shown by Ma et al., would have increased anti-glycation activity, by way of addressing the limitations of claim 6.
	Lee et al. shows that the gold kiwifruit, Actinidia chinensis has antioxidant and glycation inhibitory activities (pg. 460, Title and Abstract [nexus to Ma et al. and Ansell et al.] [A. chinensis compositions or products]). Figure 2 shows the protective effect of A. chinensis extracts against oxidative stress on the viability of HepG2 cells. Results showed that treatment with all portions of A. chinensis protected cells from oxidative stress in a concentration-dependent manner (pg. 464, column 2, last para. and Fig. 2 [nexus to Ma et al.] [A. chinensis increases antioxidant activity]).
Regarding claim 6, oxidative stress has been postulated to contribute significantly to the accelerated accumulation of advanced glycoxidation endproducts (AGEs) in collagen, which is implicated in the process of skin aging. The effectiveness of Actinidia chinensis, commonly called gold kiwifruit, in counteracting skin aging was investigated (pg. 460, Abstract). Oxidative reaction is known to be included in the glycation process (hence, the term ‘glycoxidation’) (pg. 460, column 2, para. 1). In addition, it has been reported that there is a close relationship between antioxidant activity and phenolic compounds. Phenolic compounds possess ideal structure chemistry responsible for their reducing activities as a hydrogen or electron-donating agent. (pg. 463, column 2, last para.). Figure 1 shows that ACRE (A. chinensis rind ethanol extract) was able to inhibit the production of AGEs by 16% (pg. 464, column 2, para. 1; and column 1, Fig. 1).
That is, Lee et al. teaches that antioxidant activity, anti-glycation activity and polyphenolic compound activity all appear to be (bio)chemically linked; therefore, one of ordinary skill in the art would understand that a single composition could be used to simultaneously treat or counter oxidative stress and glycation, by having a high level of polyphenolic compounds therein.

Kuda et al. shows an investigation into the antioxidant and anti-glycation properties in aqueous extract solutions (AESs) of 11 dried algae products. Anti-glycation activities of iwanori, U. pinnatifida (wakame), and mekabu were clearly increased by fermentation with Lactobacillus plantarum AN6 (pg. 1109, Abstract).
That is, Kuda et al. suggests that the fermentation process itself (and not the nature of the product being fermented) may contribute to the antioxidant and anti-glycation activities of said product, e.g. the algae, described by Kuda et al., and an A. chinensis ferment, as shown by Ma et al. and Ansell et al. Kuda et al. also links the biochemical processes of oxidation and glycation, as taught by Lee et al. 
Compare to Applicant’s working examples which show incorporation of Lactobacillus plantarum in the A. chinensis Planch fermentation process (pg. 6, para. [0025] thru pg. 7, cont. para. [0025]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified a method of increasing an antioxidant activity (by increasing total polyphenol content) by administering to a subject in need thereof an effective amount of Actinidia chinensis ferment, as shown by Ma et al., by: 1) substituting the Actinidia chinensis ferment with an Actinidia chinensis Planch ferment [Claim 6]; and 2) administering to a subject in need thereof an effective amount of the Actinidia chinensis Planch composition, as shown by Ansell et al., with a reasonable expectation of success, because Ansell et al. shows that an A. chinensis Planch composition can be administered to subjects in order to treat a variety of diseases and disorders. Being of the same genus and species, one of ordinary skill in the art would understand that an A. chinensis Planch ferment would have the same antioxidant and polyphenolic compound characteristics as the A. chinensis ferment, shown by Ma et al. (MPEP 2143 (I)(A,G) and MPEP 2144 (I)), and, therefore, would also be capable of being administered as a treatment therapeutic.
In addition, one of ordinary skill in the art would surmise, with a high level of confidence, that the Gold3 gold-fleshed A. chinensis Planch kiwifruit, shown by Ansell et al. (pg. 16, para. [0264]) is the same variety as the yellow flesh A. chinensis Huayou, shown by Ma et al. It is noted that the Hongyang variety of A. chinensis is described as having green flesh and red in the middle (Ma et al., pg. 1318, column 1, last para.); i.e., is not gold or yellow in color. In addition, Ansell et al. shows that several bacterial groups were significantly altered in abundance after consumption of the Gold3 kiwifruit-derived supplements. One microorganism Faecalibacterium prausnitzii, a butyrate producer, has been shown to mitigate oxidative stress (pg. 23, para. [0304]). The gold kiwifruit compositions are expected to be active in stimulating the growth of beneficial enteric organisms, such as members of Lactobacillus and Faecalibacterium prausnitzii (pg. 11, para. [0205]). Therefore, one of ordinary skill in the art would understand that using these same beneficial (probiotic) microorganisms in an in vitro fermentation milieu would render the resulting fermentation product with the same properties as the in vivo properties of these same microorganisms when in the gastrointestinal system (MPEP 2143 (I)(A,G) and MPEP 2144 (I)).
It would have been further obvious to have understood that the A. chinensis Planch ferment, as shown by Ma et al. in view of Ansell et al., would also have increasing anti-glycation activity [Claim 6], with a reasonable expectation of success, because Lee et al. teaches that the gold kiwifruit, Actinidia chinensis, has antioxidant and glycation inhibitory activities, as an unfermented fruit extract, and Kuda et al. teaches that an increase in antioxidant and glycation inhibitory activities is observed during the fermentation of an organic substrate (MPEP 2143 (I)(A,G)). This increase may be facilitated by the types of microorganisms performing the fermentation (in addition to any antioxidant and anti-glycation activities that the substrate may possess). Although Ma et al. does not show which types of microorganisms were involved in the fermentation of the kiwi-produced liquid products, Ansell et al. teaches that Lactobacillus plantarum is a beneficial enteric (probiotic) microbe, which could be combined with the described kiwifruit compositions (pg. 11, para. [0205]; and pg. 13, para. [0217]), and Kuda et al. shows the fermentation of algae with Lactobacillus plantarum, which resulted in increased antioxidant and anti-glycation activity (pg. 1109, Abstract). Therefore, one of ordinary skill in the art would have expected an A. chinensis ferment to exhibit both antioxidant and anti-glycations activities.
In addition, Lee et al. teaches that antioxidant and anti-glycation activities have a cause and effect relationship, in that oxidation stress contributes to the accumulation of glycation endproducts (AGEs) (pg. 460, Abstract). Therefore, one of ordinary skill would understand that the Actinidia chinensis ferment, shown by Ma et al., which is shown to increase antioxidant activity and total polyphenol content, would also exhibit increased anti-glycation activity, even though Ma et al. is silent on this activity (MPEP 2143 (I)(A,G)). In addition, it is well known that compositions that are physically the same, must have the same properties MPEP 2112.01 (II). Both Ma et al. and Lee et al. show Actinidia chinensis compositions.
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of therapeutic composition development would be motivated to incorporate as many beneficial properties as possible into one therapeutic composition, by way of optimizing said therapeutic composition. The prior art shows that compositions made from the kiwi fruit Actinidia chinensis have several health-related advantageous properties (i.e., antioxidant, anti-glycation and increased polyphenolic compound content). Therefore, one of ordinary skill in the art would be motivated to subject (parts of) the fruit to a fermentation process, so as to increase or augment these health-related advantageous properties, thereby optimizing or maximizing the therapeutic efficacy of said compositions.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/           Examiner, Art Unit 1651                                                                                                                                                                                             
/OLIVIA M. WISE/           Primary Examiner, Art Unit 1631